Citation Nr: 1047398	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  06-28 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected degenerative disc disease of the lumbar spine 
with mechanical low back pain before March 30, 2010.

2.  Entitlement to an evaluation in excess of 40 percent for 
service-connected degenerative disc disease of the lumbar spine 
with mechanical low back pain from March 30, 2010.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to December 
1959.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision by which the RO, in 
pertinent part, granted service connection for degenerative disc 
disease of the lumbar spine with mechanical low back pain to 
which it assigned a 20 percent disability rating.  The Veteran 
contested the initial disability rating assigned.

In July 2009, the Veteran testified at a hearing before the 
undersigned, which was held at the RO.  A transcript of the 
hearing is of record.  Pursuant to the hearing, the Board 
remanded the case in October 2009 for further development of the 
evidence.  Pursuant to accomplishing the requested development, 
the RO assigned an increased rating of 40 percent effective March 
30, 2010.  Although each increase represents a grant of benefits, 
the United States Court of Appeals for Veterans Claims (Court) 
has held that a decision awarding a higher rating, but less that 
the maximum available, benefit does not abrogate the pending 
appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this 
matter continues before the Board.

The Board observes that the RO has not yet dealt with the matter 
of TDIU.  As it appears to have been raised by the record, the 
Board is remanding it for further development consistent with the 
Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009).  
In Rice, the Court held that if the claimant or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased rating 
is sought, then part and parcel to that claim for an increased 
rating is whether TDIU as a result of that disability is 
warranted.

The issue of entitlement to an evaluation in excess of 20 
percent for service-connected right lower extremity 
radiculopathy has been raised in statements submitted in 
June and September 2010, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ), in this case 
the RO.  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Before March 30, 2010, the Veteran's service-connected 
degenerative disc disease of the lumbar spine with mechanical low 
back pain was manifested by no more than forward flexion of the 
thoracolumbar spine that was greater than 30 degrees and less 
than 60 degrees.  Incapacitating episodes and ankylosis have not 
been shown.  

2.  Effective March 30, 2010, the Veteran's service-connected 
degenerative disc disease of the lumbar spine has been manifested 
by forward flexion of the thoracolumbar spine that has been to 30 
degrees or less.  Incapacitating episodes and ankylosis have not 
been shown.  





CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in 
excess of 20 percent for the Veteran's service-connected 
degenerative disc disease of the lumbar spine with mechanical low 
back pain have not been met before March 30, 2010.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, 
Diagnostic Code 5243 (2010).

2.  The criteria for entitlement to a disability evaluation in 
excess of 40 percent for the Veteran's service-connected 
degenerative disc disease of the lumbar spine with mechanical low 
back pain have not been met effective March 30, 2010.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, 
Diagnostic Code 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA duty to notify was satisfied by way of a letter sent to 
the Veteran in December 2004 that fully addressed all three 
notice elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the Veteran's of what evidence 
was required to substantiate the claims and of the Veteran's and 
VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, notice consistent 
with the Court's holding in Dingess was provided in June 2006.  
Any defect as to the timing of Dingess notice was cured because 
the RO readjudicated the claim in the statement of the case 
issued that month.  Prickett v. Nicholson, 20 Vet. App. 370, 376-
78 (2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and re-adjudicating the claim in the 
form of a statement of the case to cure timing of notification 
defect).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service treatment records and 
private medical evidence.  The Veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  The Veteran, 
moreover, was afforded three VA medical examinations in 
furtherance of the claims.  Significantly, neither the Veteran 
nor his  representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not been 
obtained.  Hence, no further notice or assistance to the Veteran 
is required to fulfill VA's duty to assist the Veteran in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be resolved 
in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its merits, 
the preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Discussion

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2010).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitaliandation as to render impracticable the 
application of the regular schedular standards.  Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

The Veteran's service-connected degenerative disc disease of the 
lumbar spine with mechanical low back pain has been rated 20 
percent disability before March 30, 2010 and 40 percent disabling 
effective March 30, 2010 under the provisions of Diagnostic Code 
5243.

The General Rating Formula for Diseases and Injuries of the Spine 
applies to Diagnostic Codes 5235 to 5243 unless 5243 is rated 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.

The General Rating Formula for Diseases and Injuries of the Spine 
provides as follows:

A 100 percent rating is warranted for unfavorable ankylosis of 
the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.

A 20 percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range of 
motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 unless the 
latter is rated under the criteria pertaining to intervertebral 
disc syndrome.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides as follows:

A 60 percent disability rating is warranted with incapacitating 
episodes having a total duration of at least 6 weeks during the 
past 12 months.

A 40 percent disability rating is warranted with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.

A 20 percent disability rating is warranted with incapacitating 
episodes having a total duration of at least two weeks but less 
than four weeks during the past 12 months.

A 10 percent disability rating is warranted with incapacitating 
episodes having a total duration of at least one week but less 
than two weeks during the past 12 months.

Note (1): For purposes of evaluations under diagnostic code 5243, 
an incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

38 C.F.R. § 4.71a, Diagnostic Code 5243.

For purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71, Plate V (2010).

A July 2005 magnetic resonance imaging (MRI) of the lumbar spine 
indicated mild degenerative disc disease and facet disease at L5-
S1 which caused a mild bilateral lateral recess stenosis and a 
mild canal stenosis, mild flattening of the thecal sac at L4-5 
and L3-4 without obvious nerve root compression, and scattered 
areas of bony edema.  

On examination in August 2005, the Veteran indicated that 
household chores requiring standing, walking, and lifting 
exacerbated low back pain.  He reported a constant dull pain in 
the low back region.  The Veteran denied incapacitating episodes 
requiring bed rest or hospitalization in the previous year.  
Thoracolumbar forward flexion was from zero to 50 degrees.  
However, with his lumbosacral corset, forward flexion was from 
zero to 30 degrees.  Side bending was from zero to 30 degrees 
bilaterally both with and without the corset.  Rotation was from 
zero to 20 degrees bilaterally.  Extension was from zero to 10 
degrees.  An X-ray study revealed multilevel degenerative disc 
disease.  The examiner diagnosed lumbar degenerative disc disease 
without radiculopathy along with moderate mechanical low back 
pain secondary to the foregoing.  The examiner commented that the 
Veteran's low back disability caused difficulty standing for long 
periods, walking long distances, and repetitive bending, 
stooping, or lifting.  

A January 2006 X-ray study of the lumbar spine revealed moderate 
degenerative disc disease in the lumbar spine with a mild 
dextroscoliosis and no acute findings.

On VA examination in August 2007, the Veteran indicated that 
household chores requiring standing, walking, bending, and 
lifting increased low back and right buttock pain.  The Veteran 
complained of a constant sharp and dull pain in the low back that 
worsened with prolonged standing, walking long distances, 
bending, stooping, and lifting.  The Veteran denied episodes of 
incapacitating back pain that required bed rest or 
hospitalization in the previous 12 months.  The Veteran ambulated 
without the aid of an orthopedic assistive device.  The Veteran 
had no functional limitation on standing or walking while 
entering the clinic.  Objectively, there was moderate paraspinal 
muscle spasm from L3 to S1 with pain on palpation of the L5-S1 
interspace right sciatic notch.  Combined thoracolumbar forward 
flexion was from zero to 50 degrees.  Side bending was from zero 
to 30 degrees bilaterally.  Rotation was from zero to 20 degrees 
bilaterally.  Extension was from zero to 10 degrees.  The Veteran 
complained of pain throughout range of motion testing.  An X-ray 
study showed severe multilevel lumbar degenerative disc disease.  
The examiner diagnosed lumbar degenerative disc disease with mild 
right lower extremity radiculopathy as well as moderate low back 
pain secondary to the foregoing.  The Veteran underwent three 
consecutive range of motion exercises without an increase in 
spasticity, long support flexion, side flexion, or rotation 
dynamics.  Gait was normal.  The examiner noted that the  
Veteran's low back disability was of the sort that would cause 
difficulty standing for protracted periods, walking long 
distances, bending, stooping, and lifting.  The Veteran was a 
"limited community ambulatory" without the aid of an orthopedic 
assistive device but this was secondary to the Veteran's vascular 
claudication and not the result of lumbar disc disease, 
radiculopathy, or mechanical low back pain.  

An October 2007 MRI of the lumbosacral spine showed disc bulges 
at nearly every level, mild stenosis at L3-4 and L4-5, and worse 
vertebral body edema at L4-5 and improved vertebral body edema at 
L2-3.

In a November 2007 written statement, the Veteran indicated that 
he sometimes had to use a heating pad all day to relieve low back 
pain.  He also stated that he took naps every afternoon.  He 
could not drive more than 20 minutes at a time due to left leg 
numbness.  He stated, however, that he cleaned his own apartment 
and washed and ironed his clothes.  At times, low back pain was 
so severe that he would scream.

In a July 2008 statement, a private physician confirmed that when 
flying or walking long distances was required, the Veteran was 
compelled to use a wheel chair due to significant pain.

At his July 2009 hearing, the Veteran testified that he used an 
electric bed and had to lift his leg over the side of the bed.  
He could not sleep if he did not take pain medication.  He 
indicated that he could walk only a block before having to sit, 
and he spoke of the need for a wheel chair at airports.  The 
Veteran stated that he received injections for pain control 
approximately once a month.  According to him, when low back pain 
was severe, he got into bed and placed a heating pad under his 
back for 60 to 90 minutes.  This occurred about three times a 
week.  The Veteran could not drive long distances.  He did not 
need help driving or running errands.  Indeed, he testified that 
he walked to places such as the grocery store.  He did not use a 
brace or similar device because he indicated that they did not 
help.

The record reflects that the Veteran pursued various treatment 
for low back pain to include injections.

In March 2010, the Veteran underwent a VA orthopedic examination.  
The Veteran reported some unsteadiness, decreased low back 
motion, stiffness, weakness, spasms, and pain.  He denied 
fatigue.  The Veteran described constant sharp pain that was 
worse with bending and stooping or lifting.  The pain was daily 
and it radiated into the left lower extremity.  The Veteran 
reported flare-ups that lasted one or two days a week.  These 
were precipitated by bending and lifting.  Bed rest and 
analgesics relieved the pain.  There were no incapacitating 
episodes.  The Veteran denied using assistive devices.  He was 
unable, however, to walk more than a few yards.  The Veteran's 
gait was abnormal.  Posture, however, was within normal limits.  
There was no abnormal spinal curvature.  The examiner observed 
guarding, spasm, pain with motion, tenderness, and weakness.  
Flexion of the thoracolumbar spine was from zero to 20 degrees.  
Extension was zero degrees.  Lateral flexion was from zero to 10 
degrees bilaterally, and lateral rotation was from zero to 10 
degrees bilaterally.  There was evidence of pain following 
repetitive motion but no other limitations with repetitive 
motion.  An X-ray study of the low back revealed degenerative 
disc disease at L2-3, L3-4, and L4-5 and degenerative changes at 
the sacroiliac joints bilaterally.  The examiner diagnosed lumbar 
disc disease with moderate left lower extremity S-1 radiculopathy 
and moderate mechanical low back pain with loss of range of 
motion.  The Veteran could not exercise or partake in 
recreational activities.  Chores were moderately limited due to 
the service-connected low back disability.  Shopping, traveling, 
bathing, dressing, toileting, and grooming were mildly limited 
due to the service-connected low back disability.  The examiner 
observed that the Veteran's low back disability would cause 
difficulty with bending, stooping, lifting, standing, and 
walking.  The examiner noted that the Veteran was a "poor 
community ambulatory" without an assistive device.

A review of the evidence reflects no unfavorable ankylosis of the 
thoracolumbar spine at any time.  Thus, an evaluation in excess 
of 40 percent is not warranted at any time during the appellate 
period under the General Formula for Rating Diseases and Injuries 
of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(unless Diagnostic Code 5243 is rated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  See also Fenderson, supra.

Regarding the period effective March 30, 2010, a 60 percent 
evaluation cannot be granted under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
because the evidence does not reflect a total of at least six 
weeks of incapacitating episodes in a 12-month period, and the 
March 2010 VA examination report indicates explicitly that there 
were no incapacitating episodes.  The Board recognizes the flare-
ups that occur once or twice a week, but they do not amount to 
incapacitating episodes because it appears that the pain is 
relieved after 60 to 90 minutes with bed rest and analgesics.  
Furthermore, the record does not reflect bed rest prescribed by a 
physician as well as treatment by a physician.  See Note (1) 
following the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.

As quite apparent from the foregoing discussion, there is no 
scheduler basis upon which to assign an evaluation in excess of 
40 percent effective March 30, 2010.

As to the period before March 30, 2010, a rating in excess of 20 
percent is not warranted under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, as 
incapacitating episodes are not apparent before that time.  
Indeed, examination reports dated prior to March 30, 2010 
explicitly indicate the absence of incapacitating episodes.  The 
Board recognizes that in November 2007, the Veteran wrote that 
pain sometimes led him to spend the day in bed.  There is no 
indication, however, that he was incapacitated or that bed rest 
was medically prescribed.

Similarly, an evaluation in excess of 20 percent before March 30, 
2010 is not warranted under the General Rating Formula for 
Diseases and Injuries of the Spine.  A 40 percent evaluation 
would necessitate, in pertinent part, either ankylosis of the 
entire thoracolumbar spine or forward flexion of the 
thoracolumbar spine to 30 degrees or less.  Neither condition is 
met.  There is no indication of ankylosis, and the only time 
before March 30, 2010 that forward flexion of 30 was noted was 
when the Veteran was wearing a corset in August 2005.  Without 
the corset, forward flexion was from zero to 50 degrees.  The 
Board observes that the Veteran indicated that he did not use or 
rarely used braces and other similar devices because they did not 
help.  Because the Veteran does not meet either of the criteria 
that might give rise to a 40 percent evaluation under the General 
Rating Formula for Diseases and Injuries of the Spine, a 40 
percent evaluation is denied prior to March 30, 2010.

In the present case, it should also be noted that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
(2010) allows for consideration of functional loss due to pain 
and weakness causing additional disability beyond that reflected 
on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Further, 38 C.F.R. § 4.45 (2010) provides that 
consideration also be given to weakened movement, excess 
fatigability, and incoordination.  

In light of the Veteran's complaints, the Board has carefully 
considered 38 C.F.R. §§ 4.40, 4.45, 4.59, as well as the Court's 
holding in DeLuca.  The Board finds that the Veteran's complaints 
of pain and functional loss, however, have been considered in 
assigning the current 20 and 40 percent ratings herein.  The 
Board finds that the objective clinical evidence does not provide 
a basis upon which to assign ratings in excess of 20 and 40 
percent based on these reported symptoms including pain, flare-
ups, weakness, and fatigability.  Given the objective evidence, 
the Veteran's reports of pain and functional loss are adequately 
compensated by the currently- assigned 20 and 40 percent ratings 
assigned.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-7.

In this case, an extraschedular rating need not be considered.  
With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
lumbar spine disability are inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's lumbar 
spine disability with the established criteria found in the 
rating schedule for disabilities of the spine shows that the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology both before and after March 30, 2010.  
For this reason, the disability pictures are contemplated by the 
Rating Schedule, and the assigned schedular ratings are, 
therefore adequate.  The Board therefore has determined that 
referral of this case for extra-schedular consideration pursuant 
to 38 C.F.R. 3.321(b)(1) is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision 
either before or after March 30, 2010.


  (CONTINUED ON NEXT PAGE)





ORDER

An evaluation in excess of 20 percent for service-connected 
degenerative disc disease of the lumbar spine with mechanical low 
back pain before March 30, 2010 is denied.

An evaluation in excess of 40 percent for service-connected 
degenerative disc disease of the lumbar spine with mechanical low 
back pain effective March 30, 2010 is denied.


REMAND

In Rice, the Court held that a TDIU claim is part of an increased 
rating claim when such claim is raised by the record.  In this 
case, the Veteran's hearing testimony reflects that he turned 
down at least one lucrative employment opportunity due to his 
service-connected low back disability and that he was compelled 
to be self employed as a result of his disability.  Over the 
years, his low back disability has worsened, as evident from the 
20 percent and subsequent 40 percent ratings herein.  A VA 
examiner, in March 2010, indicated that the Veteran's retirement 
was age related, but the hearing testimony is unclear in this 
regard.  As such, the issue of entitlement to TDIU is raised by 
the record.  Hence, the issue is properly before the Board.  A 
review of the record shows that further development is needed to 
properly adjudicate the TDIU claim.

The law provides that a TDIU may be granted upon a showing that 
the veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience in arriving at a 
conclusion, but not to his or her age or the impairment caused by 
nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 
4.19 (2010).

While the Veteran has been afforded VA examinations, an opinion 
as to his unemployability and the effect of his service connected 
disabilities on his employability was not rendered.  The Board 
finds that the Veteran should be afforded an appropriate VA 
examination to determine whether he is unable to secure or 
maintain substantially gainful employment as a result of his 
service-connected disabilities.

In addition, the Veteran has not received VCAA notice regarding 
TDIU claims.  Thus, corrective action by the RO in this regard is 
necessary.

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1.  Send the Veteran a VCAA notice letter 
that pertains expressly to claims of 
entitlement to TDIU.

2.  Schedule a VA medical examination for 
an opinion regarding whether it is at 
least as likely as not ( 50 percent or 
greater likelihood) that the Veteran's 
service-connected disabilities, in and of 
themselves, prevent him from securing or 
maintaining substantially gainful 
employment.  A full rationale for all 
opinions and conclusions should be 
provided and a resort to speculation 
should be avoided.  The examination report 
must indicate whether pertinent records in 
the claims file were reviewed in 
conjunction with the examination.

3.  After the development requested above 
has been completed to the extent possible, 
the record should be reviewed.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


